This office action is in response to the amendments filed on 05/12/2021. Claims 4 and 19-20 have been cancelled, claims 21-22 have been added, claims 1-3, 5-18, 21-22 are currently pending in the application. 
Allowable Subject Matter
Claims 1-3, 5-18, 21-22 are allowable in light of the Applicant's argument and in light of the prior art made of record. 
EXAMINER'S NOTE
Claim 22 depends on canceled claim 19, Examiner has amended claim 22 to correct the dependency via examiners amendment.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The claim 22 of application has been amended as follows: 

22. (New) The memory system of claim 21, wherein the controller is further configured to resume an operation stopped due to a sudden power-off (SPO) by using last check point information and last identification information, which are programmed last in memory blocks in each of the dies, when the SPO occurs.
REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 
The elements of independent Claims 1, 11 and 21 were neither found through a search of the prior art nor considered obvious by the Examiner. In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in context of their claims as a whole:

Claim 1: “…a recovery manager suitable for resuming an operation stopped due to a sudden power- off (SPO) by using last check point information and last identification information, which are programmed last in memory blocks in each of the dies when the SPO occurs, and wherein the check point manager includes: execution time determination circuitry suitable for determining whether to perform a first check pointing operation, by periodically checking an execution time of the first check pointing operation; and execution circuitry suitable for performing the first check pointing operation or performing the first check pointing operation and a second check pointing operation according to the size of the plural pieces of check point information..…”;

Claim 11, “…. 9 programming essential check point information and identification information corresponding to the essential check point information by sequentially performing the first check pointing operation on memory blocks in one or more dies, among the plurality of dies, according to the calculated number of target dies; checking whether the calculated number of target dies is equal to the number of the plurality of dies; and programming dummy check point information and identification information corresponding to the dummy check point information by performing a second check pointing operation on remaining target dies except for the target dies among the plurality of dies, when 6Atty Docket No.: P18H0275/US App. No.: 16/550,536 the calculated number of target dies is less than the number of the plurality of dies.…”;

Claim 21, “….  perform the first check pointing operation on the one or more target dies for programming essential check point information and identification information corresponding to the essential check point information; check whether the calculated number of target dies is equal to the number of the plurality of dies; and perform a second check pointing operation on at least one remaining die except for the one or more target dies among the plurality of dies, for programming dummy check point information and identification information corresponding to the dummy check point information, when the calculated number of target dies is less than the number of the plurality of dies…”;

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892. 
Reference Lee teaches a memory device including a plurality of memory blocks each memory block having a plurality of pages; and a controller suitable for performing a program operation of storing data segments and meta segments in the pages, and recording a checkpoint information for the program operation in the pages.

Reference Kwon teaches  a micro-journaling for a file system based on a non-volatile memory. A system includes a central processing unit (CPU), a main memory realized in a non-volatile memory, and a storage device. The file system resides in the non-volatile main memory, and micro-journaling is performed. The micro-journaling includes a commit operation for flushing data of a CPU cache to a user space, and a checkpoint operation performed per page unit while a file write operation is performed through a system call.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI PATEL whose telephone number is (571)270-3902. The examiner can normally be reached on Monday to Friday,6am-3:30pm EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. Application/Control Number: 

/KAMINI B PATEL/Primary Examiner, Art Unit 2114